FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10612

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00362-GMS

 v.
                                                 MEMORANDUM*
JUAN JESUS ARCILA-VILLALPANDO,
a.k.a. Juan Jesus Arcila-Villalp,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Juan Jesus Arcila-Villalpando appeals from the district court’s judgment and

challenges the 33-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We dismiss.

      Arcila-Villalpando challenges the district court’s imposition of a 16-level

increase to his offense level under U.S.S.G. § 2L1.2(b)(1)(A)(ii). The government

contends that this appeal is barred by a valid appeal waiver. We review de novo

whether a defendant has waived his right to appeal. See United States v. Harris,

628 F.3d 1203, 1205 (9th Cir. 2011). The terms of the appeal waiver in Arcila-

Villalpando’s plea agreement unambiguously encompass this sentencing appeal.

See id. at 1205-06. Contrary to Arcila-Villalpando’s contention, there was no

implied agreement between the parties that the district court would not make legal

errors in applying the Guidelines. Instead, the agreement explicitly left it to the

court to determine the appropriate guideline adjustment, and Arcila-Villalpando

waived the right to challenge “any aspect” of the resulting sentence, including the

manner in which it was determined. Accordingly, we dismiss pursuant to the valid

waiver. See id. at 1207.

      We decline to consider on direct appeal Arcila-Villalpando’s claim that

counsel was ineffective for failing to challenge the district court’s characterization

of his predicate Colorado burglary conviction. See United States v. Rahman, 642
F.3d 1257, 1259-60 (9th Cir. 2011).

      DISMISSED.


                                           2                                    15-10612